1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's amendment, filed on 5/18/2020, is acknowledged.

3.  Claims 1-37 are pending and being acted upon presently.

4.  It is noted that claims 34-36 are directed to the “use” of a compound.  "Use" claims are non-statutory under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki , 153 USPQ 678 (Bd. App. 1967) and  Clinical Products, Ltd  v.  Brenner,255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See MPEP 2173.05(q).

Therefore, claims 34-36 have been withdrawn from consideration as being drawn to non-statutory subject matter.  If these claims are amended to recite statutory subject matter, the amended claims may be rejoined with the appropriate invention Group as set forth below or would form a new Group.

5.  claims 10, 18, 19, 25-28, 33 are objected to for the following informalities: 

(i) claims 10, 18, 25, 26, 28, 33 the words “Preferably”, “The” and “Truncated” are starting with larger uppercase in the middle of the claims.  Correction is required.

(ii) The recitation "preferably ..." in claims 10, 12, 19, 25, 26, 27, 33 is indefinite because the narrow range within the broad range using the term “preferably” renders the claim indefinite.  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

(iii) claim 33 is objected to because it is not clear what is meant by “iCaspase-9”, is it caspase-9 or something else. 

(iv) claim 26 is objected to because it is missing “or” before listing the alternative between (b) and (c).

6.  The Figure 5 is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  Figure 5 has described 3 amino acids sequences that each must have a sequence identifier.  Correction is required.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions

7.  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


8.  In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-21, 25-28 and 37, drawn to an  antigen binding unit.

  
9.  The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The different composition of Groups I-II do not have a common core structure or function because there is no 1:1 correlation between DNA and protein.  The products are a family of antigen binding units not one particular unit (see PCT Rule 13.2 and example 17 of Annex B) in MPEP.  
Species Election

10.  This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

(i) If any one of Groups I or II is elected, Applicant is required to elect a particular antigen binding unit comprising a 6 CDRs, 3 from the heavy chain and 3 from light chain (e.g., SEQ ID NOs: 1-3 and SEQ ID NOs: 4-6)  such as the one recited in claims 1-7, 11-18 .  Applicant is further required to identify all the VH and all the VL that read on the elected CDRs.  

(ii) If Group I is elected, Applicant is required to elect whether the antigen binding unit is further conjugated or not such as in claims 25-26. If applicant elects that the antigen binding unit is further conjugated, Applicant is further required elect a particular conjugate  (e.g., Fc, fluorescent dye, CD3, anti-CD3 antibody or IL-12) such as the one recited in claims 25-26.

(iii) If Group I or II is elected, applicant is required to elect an antigen binding unit or a chimeric antigen receptor (CAR) such as the one recited in claim 22 and 29. If applicant elects CAR, applicant is further required to elect a particular antibody (i) above, a particular transmembrane region and a particular intracellular signal region (e.g., CD8 and CD3ζ) such as the one recited in claim 28.  Further, CAR is elected, applicant is further required to elect whether the genetically modified immune cells express other sequences or not, if Applicant elects the genetically modified immune cells express other sequences, Applicant is required to elect a particular sequence (e.g., IL-12, , another CAR, CCR2, siRNA or RQR8) such as the one recited in claim 33.

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.  These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is required under 35 U.S.C 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

11.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


12.  Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 31, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644